Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Gladeview Health Care Center
(CCN: 07-5313),

Petitioner
v.
Centers for Medicare & Medicaid Services.
Docket No. C-11-69
Decision No. CR2378

Date: May 26, 2011

DECISION

Petitioner, Gladeview Health Care Center (Petitioner or facility), is a long-term care
facility, located in Old Saybrook, Connecticut, that participates in the Medicare program.
Based on a survey completed July 1, 2010, the Centers for Medicare and Medicaid
Services (CMS) determined that the facility was not in substantial compliance with
Medicare program requirements. Petitioner concedes that it was not in substantial
compliance but challenges CMS’s scope and severity finding. CMS moves to dismiss
Petitioner’s hearing request under 42 C.F.R. § 498.70(c), because it was not filed timely.
In the alternative, CMS argues that Petitioner’s hearing request must be dismissed under
section 498.70(b), because Petitioner does not have the right to a hearing on the only
issue it has raised.’

I dismiss as untimely Petitioner’s hearing request. In the alternative, Petitioner’s hearing
request must be dismissed because the sole issue it raises is not reviewable in this forum.

' Each of the parties has filed a written argument (CMS Br.; P. Br.). CMS has submitted
nine exhibits (CMS Exs. 1-9). Petitioner has submitted nine exhibits (P. Exs. 1-9).
Discussion

1. Petitioner is not entitled to a hearing because it did not
file a timely hearing request, and no good cause justifies
extending the time for filing.”

Section 1866(h) of the Social Security Act (Act) authorizes administrative review of
determinations that a provider fails to comply substantially with Medicare program
requirements “to the same extent as is provided in section 205(b) [of the Act].” Under
section 205(b), the Secretary of Health and Human Services must provide notice and
opportunity for a hearing “upon request by [the affected party] who makes a showing in
writing that his or her rights may be prejudiced” by the Secretary’s decision. The hearing
request “must be filed within sixty days” after receipt of the notice of CMS’s
determination. Act § 205(b) (emphasis added). The 60-day time limit is thus a statutory
requirement. See Cary Health and Rehab. Ctr., DAB No. 1771 at 8-9 (2001).

Similarly, the regulations mandate that the affected party “file the request in writing
within 60 days from receipt of the notice . . . unless that period is extended....” 42
C.F.R. § 498.40(a)(2). On motion of a party, or on his/her own motion, the
Administrative Law Judge (ALJ) may dismiss a hearing request that was not timely filed
if the time for filing was not extended. 42 C.F.R. § 498.70(c). Receipt of the notice is
“presumed to be 5 days after the date on the notice unless there is a showing that it was,
in fact, received earlier or later.” 42 C.F.R. §§ 498.40(a)(2), 498.22(b)(3).

The parties agree that Petitioner’s hearing request was not timely filed.

CMS sent Petitioner a notice letter dated August 11, 2010. The letter advised Petitioner
that, based on the July 1, 2010 survey, the facility was not in substantial compliance with
Medicare requirements and that CMS was imposing a $4,000 per instance civil money
penalty (CMP). CMS Ex. 2. The notice further advised Petitioner that, if it disagreed
with CMS’s determination, it could request a hearing before an ALJ. The letter specified
that the “written request for hearing must be filed no later than 60 days from the date of
your receipt of this letter.” CMS Ex. 2, at 3. The letter also pointed out the procedural
tules governing the hearing process (42 C.F.R. § 498.40 et. seq.) and provided the
address for the Civil Remedies Division of the Departmental Appeals Board. CMS Ex. 2,
at 3.

The language in CMS’s notice letter is unambiguous: Petitioner’s appeal had to be filed
within 60 days of receipt. Assuming five days for delivery, Petitioner received it on

* My findings of fact/conclusions of law are set forth, in italics and bold, in the discussion
captions of this decision.
Augusts 16, so Petitioner’s hearing request was due no later than October 15, 2010.
Petitioner filed its hearing request by letter dated October 27, 2010, which was untimely,
and, absent a showing of good cause for my granting an extension of time in which to
file, should be dismissed pursuant to 42 C.F.R. § 498.70(c).

Petitioner justifies its failure to appeal timely by pointing out that it “filed a timely
Informal Dispute (IDR) with the State of Connecticut to challenge the findings of the
Survey and the appropriateness of the two (2) deficiencies being challenged now at the
level of an [ALJ] hearing.” P. Br. at 2. Petitioner claims that the State of Connecticut
made it “impossible” for the facility to request a hearing timely. Petitioner filed its IDR
request on August 11. Despite Petitioner’s repeated efforts to hasten the process, the
state did not decide the matter until October 18, 2010. The responsible state employee,
Barbara Yard, notified Petitioner’s representative of the result at that time, but he was
then out of the state. Within two days of his return, he filed Petitioner’s hearing request.

Petitioner also claims that, in their October 18 conversation, Barbara Yard told him that
late filing “should not be an issue since it was not the facility’s fault that the IDR process
had taken longer than expected.” P. Br. at 9.

It is long-settled that waiting for the results of IDR does not constitute good cause for
untimely filing. The Departmental Appeals Board has repeatedly pointed out that the
state IDR process is separate from and in addition to the appeal rights provided facilities
under federal regulations. A facility cannot reasonably conclude that participation in IDR
somehow tolls the federal appeals process. Quality Total Care, L.L.C., d/b/a The
Crossings, DAB No. 2242 at 10 (2009) ) (citing Concourse Nursing Home, DAB No.
1856 (2002)); Hillcrest Healthcare, LLC., DAB No. 1879 (2003) (finding under any
reasonable definition of “good cause,” a facility’s election to resolve its dispute by other
means does not excuse its failure to file a timely hearing request).

Nor am I persuaded that Petitioner reasonably relied on any representations from a state
employee. According to Petitioner, when he raised the issue with Barbara Yard, she
suggested that filing delays should not be a problem. P. Br. at 8,9. As the Supreme
Court noted in Heckler v. Cmty. Health Servs. of Crawford County, 467 U.S. 51, 64
(1984), by consulting CMS’s agent (in that case, the fiscal intermediary), a Medicare
provider showed that, it “indisputably knew” that its eligibility for certain funds was a
“doubtful question.” The provider’s subsequent reliance on the intermediary’s erroneous
advice was unreasonable. As a recipient of public finds, the provider should have known
that the intermediary neither made policy nor resolved the types of questions the provider
posed. Only the Secretary had that authority, as the relevant statute, regulations and
policy manual made “perfectly clear.” Crawford County, 467 U.S. at 64-65. Yet, the
provider made no attempt to resolve its questions with the Secretary; it “was satisfied
with the policy judgment of a mere conduit.” Crawford County, 467 U.S. at 65; accord
Regency on the Lake, DAB No. 2205 at 5 (2008) (finding a provider’s reliance on
statements of state employees “particularly unreasonable” because it should have known
that neither a state agency nor its employees are empowered to find a facility eligible to
participate in the Medicare program; only the Secretary has the final authority to make
that determination).

That Petitioner here purportedly relied on oral advice weakens its position even more.
The Crawford County court also pointed out that such reliance is inherently
unreasonable, not only because of the possibility of fraud, but also because written
records are necessary to ensure that governmental agents stay within the lawful scope of
their authority and that those who seek public funds “act with scrupulous exactitude.”
Crawford County, 467 U.S. at 65.

Unlike the provider’s underlying question in Crawford County (which was unresolved),
the statute and regulations here unambiguously require that a provider file its hearing
request within 60 days of receiving CMS’s notice. CMS’s August 11 notice letter told
Petitioner about the filing deadline. Without good cause, Petitioner failed to meet the
deadline, so its hearing request must be dismissed under 42 C.F.R. § 498.70(c).

2. CMS’s scope and severity finding is not reviewable in
this forum

Even if Petitioner’s hearing request had been filed timely, I would nevertheless dismiss
pursuant to 42 C.F.R. § 498.70(b), because Petitioner has no right to a hearing on the
issue it raises.

Petitioner admits that its staff made a significant medication error that “had the potential
to cause harm to the resident,” and was thus not in substantial compliance with program
requirements. P. Br. at 6. Petitioner challenges CMS’s determination as to the scope and
severity of two cited deficiencies. CMS determined that the facility was not in
substantial compliance with 42 C.F.R. § 483.20(k)(3)(i) (professional standards of
quality) and § 483.25 (quality of care), at a G level of scope and severity (isolated
instance of noncompliance that causes actual harm).

An ALJ may review CMS’s scope and severity findings only if a successful challenge
would affect the range of the CMP or if CMS has made a finding of substandard quality
of care that results in the loss of approval of a facility’s nurse aide training program. 42
C.F.R. § 498.3(b)(14); 42 C.F.R. § 498.3(d)(10); Cedar Lake Nursing Home, DAB 2344
at 9 (2010); Evergreen Commons, DAB No. 2175 (2008); Aase Haugen Homes, DAB
No. 2013 (2006). Here, the penalty imposed is a per instance CMP, for which the
regulations provide only one range ($1,000 to $10,000), so the level of noncompliance
does not affect the range of the CMP. 42 C.F.R. § 488.438(a)(2).° The parties also agree
that the scope and severity finding does not affect approval of the facility’s nurse aide
training program. CMS Br. at 5; see P. Br. at 7. Petitioner is therefore not entitled to
review.

I recognize that the scope and severity findings may result in collateral consequences
unfavorable to the facility, but these considerations do not override the regulations by
which I am bound.

Conclusion

For the reasons discussed above, I dismiss Petitioner’s hearing request pursuant to 42
C.F.R. § 498.70(c), because it was not timely filed, and no good cause justifies extending
the time for filing. In the alternative, Petitioner’s hearing request must be dismissed
pursuant to 42 C.F.R. § 498.70(b), because Petitioner has no right to a hearing on the sole
issue it raises.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

* Moreover, the deficiencies are cited at a G level of scope and severity rather than at the
immediate jeopardy level, which means that a per-day penalty would have been in the
lower range (42 C.F.R. § 488.438(a)(ii)), and a successful challenge to scope and severity
would again not have changed the range of the CMP.
